Citation Nr: 1743769	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  14-42 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a respiratory disability.

2.  Entitlement to service connection for sleep apnea.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Griffin, Counsel


INTRODUCTION

The Veteran had active service from May 1955 to March 1959, with additional Reserve service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2013 decision of the Philadelphia, Pennsylvania, Regional Office.  

In May 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) and a transcript of the proceeding is of record.

In April 2015, the Board remanded the appeal to the agency of original jurisdiction (AOJ) for additional development and there has been substantial, if not full, compliance with the remand directives.  See D'Aries v. Peake, 22 Vet. App. 97 (2008).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for a respiratory disability, sleep apnea, and diabetes mellitus, type II, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.







FINDING OF FACT

Resolving all reasonable doubt in the Veteran's favor, currently diagnosed hypertension is of service origin.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  Additionally, the AOJ has substantially, if not fully, complied with the Board's April 2015 remand directives.  See D'Aries.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  

A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, supra.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

As a foundational matter, the Veteran's complete service treatment records are fire related and unavailable but many of his reserve service treatment records have been associated with the claims folder.  Additionally, the medical evidence of record confirms the Veteran's current diagnosis of hypertension.  See "1. Diagnosis," VA Hypertension Disability Benefits Questionnaire, Oct. 31, 2014.  Thus, the determinative issue is whether the Veteran's current hypertension is related to service, and the Board will center the analysis to follow on this issue.  

The Veteran's active service enlistment and separation Reports of Medical Examination are not of record; however, an October 1956 motor vehicle accident related Report of Medical Examination documents his presentations with blood pressure of 148/78 and the military medical professional reported elevated blood pressures as an appropriate diagnosis.  An August 1958 annual Report of Medical Examination reports blood pressure findings of 150/80 and the Veteran's diagnosis of hypertension.  

The October 2014 VA examination report documents the Veteran's account of a military medical professional stating he presented with elevated blood pressure findings during active service and of receiving regular treatment for the disability in the 1960s.  The examiner reported current examination findings, detailed the available medical evidence of record, and confirmed a current diagnosis of hypertension.  At this time, the examiner also stated that diagnosed hypertension was not likely related to military service.  In support of this proposition, the examiner stated there was no medical documentation of chronicity or continuity of care.  Further, the examiner noted that a January 1988 reserve periodic Report of Medical Examination noted blood pressure findings of 127/80 and the notation that medication was not noted as being utilized to manage hypertension at the time of the examination.  With regard to the Veteran's account of taking hypertension medication since the 1960s, the examiner stated this proposition was not supported by medical documentation.  

	Merits

The Veteran provides a competent and credible account of hypertension symptomatology and of regular treatment for the disability since separation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The Veteran has provided a generally consistent account as to these matters and available post-service medical records confirm usage of medication to manage diagnosed hypertension, albeit a number of years after separation.  Although medical records that might corroborate the Veteran's account are unavailable (e.g., service treatment records), the absence of such records alone is not probative evidence against the Veteran's account of an in-service diagnosis of hypertension and regular treatment for the disability since separation.  See Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  While he is not competent in this instance to provide a competent etiological opinion on the matter at hand, the Board finds that his statements as to symptomatology and of receiving regular hypertension since separation to be competent, credible and highly probative when considered with all other evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) ("[T]he Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible."); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir.1996)

The October 2014 VA examiner's opinion, tending to weigh against the claim, is of significantly limited, if any, probative value.  Importantly, the January 1988 reserve periodic Report of Medical Examination does not affirmatively report the Veteran did not require or utilize hypertension medication, the military medical professional only reported current blood pressure findings.  Further, the VA examiner improperly relies on the lack of medical evidence, and does not adequately consider and address the Veteran's competent, credible, and highly probative statements regarding the post-service treatment of diagnosed hypertension.  Dalton v. Nicholson, 21 Vet. App. 23, 39-40(2007).  For these reasons, the Board finds the October 2014 VA examination opinion to be based on incomplete, if not inaccurate, factual premises, rendering the opinion of minimal, if any, probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

While there is no competent medical opinion of record, in this instance such is not fatal to the Veteran's claim.  The competent medical evidence of record documents the Veteran's in-service and current diagnosis of hypertension.  Further, the Veteran provides a competent, credible, and highly probative account receiving hypertension related treatment/medication since separation.  Thus, in context, the evidence sufficiently indicates the Veteran's currently diagnosed hypertension is of service origin.  

Further inquiry could be undertaken with a view towards development of the claim to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue and in this instance there is only evidence tending to support the claim.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207(1994).  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for hypertension is warranted.  


ORDER

Service connection for hypertension is granted.  


REMAND

The October 2014 respiratory disability and sleep apnea examination opinions do not provide an adequate basis for the Board to properly evaluate the respective service connection claim.  Importantly, the examiner's opinion relies largely if not entirely on medical evidence, or the lack thereof, and does not reflect sufficient consideration and analysis of all competent evidence of record, including lay statements from the Veteran and his spouse.  See Dalton.  Further, given the grant of service connection for hypertension, reasoning supplied to support the secondary etiological opinion is rendered incomplete.  Thus, the Board must remand the respective claims to obtain adequate examinations and opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Following separation from active service in March 1959, the record reflects that the Veteran immediately commenced Reserve service.  However, the record does not adequately document the Veteran's periods of reserve service or whether such service was classified as active duty for training (ACDUTRA) or inactive duty training (INACDUTRA).  On remand, efforts must be made to ascertain the dates and classification of the Veteran's reserve service.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The record suggests the Veteran receives regular VA respiratory, sleep apnea, and diabetes mellitus treatment, but records dated since October 2014 have not been associated with the claims folder.  Additionally, aside from private treatment records submitted by the Veteran, the claims folder does not document sufficient attempts to obtain relevant and reasonably identified private treatment records generated since November 2014.  Id.  On remand, attempts to obtain these records must be undertaken.

In light of the number of likely relevant outstanding records at this time, VA must also the Veteran a contemporaneous VA examination with respect to his service connection claim for diabetes mellitus, type II.  Stefl v. Nicholson, 21 Vet. App. 120, 125(2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Accordingly, on remand the Veteran must be provided an appropriate examination and an adequate opinion obtained.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.   Contact the Veteran to identify all sources of private respiratory, sleep apnea, and diabetes mellitus treatment, hospitalization or evaluation, since November 2014 to the present.  Then, undertake all necessary efforts to obtain any identified private treatment records.  Obtain all outstanding VA respiratory, sleep apnea, and diabetes mellitus treatment or hospitalization records, dated November 2014 to the present.  Any negative response(s) must be in writing and associated with the claims folder.  All efforts to obtain these records should be documented.  

2.  Contact the Veteran's reserve unit(s), the Defense Financial Services (DFAS), or other appropriate government repository, and request any the record(s) that identify the specific period and corresponding nature (i.e., active duty, ACDUTRA, or INACDUTRA) of the Veteran's service after enlistment in March 1959 to separation.  The duration and nature of all reported periods of reserve service are to be placed in a clear chart, timeline, or memorandum.  All requests and records received should be associated with the claims folder.  Any negative response should be in writing and associated with the claims folder.

3.  After receipt of all additional records, schedule the Veteran for an appropriate VA respiratory examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

(A)  The examiner is to diagnose all respiratory pathology, if any, present, specifically ruling out or diagnosing sinusitis, cronchititis, and rhinitis.  

(B)  As to all diagnosed pathology, the examiner is to opine whether it is at least as likely as not that the condition: 

(i)  had its onset during any period of active service, within one year of separation from active service, or during a period of ACDUTRA, specifically considering the Veteran's documented in-service respiratory treatments, and his exposure to burn pits.

(ii)  is related to or the result of any period of active service, or any period of ACDUTRA or INACDUTRA, specifically considering the Veteran's documented in-service respiratory treatments, and his exposure to burn pits.  

(iii)  is caused by a service-connected disability, including but not limited to hypertension.

(iv)  is aggravated by service-connected disabilities, including but not limited to hypertension.  

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions.  All tests deemed necessary by the examiner must be performed.

4.  After receipt of all additional records, schedule the Veteran for an appropriate VA sleep apnea examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

(A)  The examiner is to diagnose all sleep apnea pathology, if any, present.  

(B)  As to all diagnosed pathology, the examiner is to opine whether it is at least as likely as not that the condition: 

(i)  had its onset during any period of active service, within one year of separation from active service, or during a period of ACDUTRA, specifically considering the Veteran's account of symptomatology and treatment, and documented in-service facial trauma.

(ii)  is related to or the result of any period of active service, or any period of ACDUTRA or INACDUTRA, specifically considering the Veteran's account of symptomatology and treatment, and documented in-service facial trauma.  

(iii)  is caused by a service-connected disability, including but not limited to hypertension.

(iv)  is aggravated by service-connected disabilities, including but not limited to hypertension.  

5.  After receipt of all additional records, schedule the Veteran for an appropriate VA diabetes mellitus examination.  The claims file, as well as a complete copy of this remand, must be reviewed in conjunction with this examination.  

The examiner must respond to the following:

(A)  The examiner is to diagnose all diabetes mellitus pathology, if any, present.  

(B)  As to all diagnosed pathology, the examiner is to opine whether it is at least as likely as not that the condition: 

(i)  had its onset during any period of active service, within one year of separation from active service, or during a period of ACDUTRA, specifically considering the Veteran's account of symptomatology and treatment.

(ii)  is related to or the result of any period of active service, or any period of ACDUTRA or INACDUTRA, specifically considering the Veteran's account of symptomatology and treatment.  

(iii)  is caused by a service-connected disability, including but not limited to hypertension.

(iv)  is aggravated by service-connected disabilities, including but not limited to hypertension.  

6.  After completing the above and ensuring the VA examinations are adequate, complete any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs.  

7.  Then, the Veteran's claims must be readjudicated based on the entirety of the evidence of record.  If a claim remains denied, the Veteran should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


